            Case 5:20-mj-01962 Document 2 Filed on 10/05/20 in TXSD Page 1 of 3

                                       STATEMENT IN
                                 SUPPORT OF PROBABLE CAUSE

IN RE: Jonathan Sebastian PAYAN-Reyna



I,           Manuel W. Gutierrez            , declare and state as follows:

     1. On October 03, 2020, at approximately 10:20 p.m., a Supervisory Border Patrol Agent (SBPA) assigned to
     the United States Border Patrol (USBP) station in Freer, Texas received an image captured by a motion
     activated camera. The image showed a light in color Ford F150 pickup truck driving through a fence. The
     image was captured in the vicinity of Highway 59 and Farm to Market Road (FM) 2050 near the Freer USBP
     checkpoint in Webb County Texas. BPAs responded to FM 2050 to further investigate the vehicle shown in
     the image. The BPAs waited at the intersection of FM 2050 and Mills Bennet Road in search of the Ford
     F150 pickup truck.

     2. Moments later, BPAs observed a vehicle driving southbound on FM 2050 matching the description of
     Ford F150 pickup seen driving through the fence. The BPAs followed the Ford F150 pickup southbound on
     FM 2050 and completed a vehicle registration check via service radio. The Ford F150 pickup continued
     driving southbound on FM 2050 until the BPAs conducted a multiple agent traffic stop of the vehicle,
     approximately three (3) miles south of Santo Nino Road on FM 2050.

     3. Immigration inspections revealed all five (5) passengers were undocumented aliens (UDAs) illegally
     present inside the United States with no legal documentation to be in or remain inside the United States.
     The driver of the Ford F150 pickup, identified as Jonathan Sebastian PAYAN-Reyna, and the UDAs were
     placed under arrest and taken to the Freer Border Patrol checkpoint for further processing.

     4. Homeland Security Investigations (HSI) special agent (SA) and task force agent (TFA) were advised of the
     incident and responded to the Freer USBP checkpoint.

     5. HSI SA and TFA interviewed PAYAN-Reyna following a waiver of his Miranda Rights. PAYAN-Reyna stated
     he was offered an unknown amount money for his role in the smuggling event. PAYAN-Reyna stated he
     drove from Dallas, Texas to Laredo, Texas. PAYAN-Reyna claimed he observed people being loaded from a
     residence in Laredo, Texas onto the Ford F150 pickup. According to PAYAN-Reyna, he was not aware the
     subjects in the Ford F150 pickup were UDAs. PAYAN-Reyna stated he intended to drop the UDAs off at an
     undisclosed location in San Antonio, Texas. PAYAN-Reyna admitted to utilizing a metal bar to break a chain
     on a ranch gate on Highway 59. PAYAN-Reyna stated he was not able to break the chain and drove through
     the gate with the Ford F150 pickup.

     6. HSI SA and TFA interviewed material witness Andres Mario MAXI-Piedra. MAXI-Piedra stated he is a
     national and citizen of Ecuador illegally present inside the United States. MAXI-Piedra said he made
     arrangements with a Human Smuggling Organization (HSO) to be smuggled into the United States. MAXI-
     Piedra stated he was smuggled across the Rio Grande River by swimming across with an innertube on or
     about September 24, 2020. MAXI-Piedra state he was loaded onto the bed of a double cabin pickup truck,
     silver or grey in color. MAXI-Piedra stated the driver of the pickup truck stopped on the side of the road to
     move the UDAs inside the cab and hide them. MAXI-Piedra stated the driver was a light skinned and slender
     male with very short, thinning hair. MAXI-Piedra’s description of the defendant coincides with his
     respective appearance.

     7. HSI SA and TFA interviewed material witness Lorenzo SILVA-Rosas. SILVA-Rosas stated he is a national
         Case 5:20-mj-01962 Document 2 Filed on 10/05/20 in TXSD Page 2 of 3
   7. HSI SA and TFA interviewed material witness Lorenzo SILVA-Rosas. SILVA-Rosas stated he is a national
  and citizen of Mexico illegally present inside the United States. SILVA-Rosas said he made arrangements
  with a Human Smuggling Organization (HSO) to be smuggled into the United States. SILVA-Rosas stated he
  was smuggled across the Rio Grande River by swimming across with an innertube on or about September
  24, 2020. SILVA-Rosas stated he was loaded into the bed of a silver or grey pickup truck. SILVA-Rosas
  stated the driver of the pickup truck stopped on the side of the road and placed the UDAs inside the cabin
  of the pickup truck and told them to hide. SILVA-Lopez stated the driver was a slender male with short hair
  wearing a face mask. SILVA-Rosas’s description of the defendant coincides with his appearance.
  [END]




        I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and

correct. Executed on the     5th      day of         October           ,      2020       .




                                                               /s/ Manuel W. Gutierrez
                                                             Manuel W. Gutierrez
                                                             Task Force Agent
                                                             Homeland Security Investigations



        Having reviewed the foregoing declaration, I find probable cause that the defendant(s)

named above committed an offense against the laws of the United States and may therefore be

further detained pending presentment before a judicial officer.

        Executed on the _________ day of ____________________ , _____________.




                                                             UNITED STATES MAGISTRATE JUDGE
Case 5:20-mj-01962 Document 2 Filed on 10/05/20 in TXSD Page 3 of 3
